Title: To Benjamin Franklin from Robert Morris, 19 July 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir
Philadelphia 19 July 1781.
The foregoing are Duplicates of my Letters of the several Dates there mentioned, by Major Franks who has sailed for Cadiz. I now enclose to you Duplicate Copies of the Letters and Resolutions referred to in mine of the thirteenth.—
I do not write to Colo. Laurens, because I know not whether he is still in France, and because I am confident you will make to him all necessary Communications. I pray you, if he is still with you, to present my Compliments to him, and inform him of the Reasons of my Silence.
Colo. Laurens’s Letter of the ninth of April last from Versailles has been received, and I am induced to hope that the 10,000,000 Livres mentioned in it to be borrowed in Holland, will be, as he says he shall request, advanced from the Treasury of France.
He mentions also, a Promise of the Marquis de Castres to make immediate Arrangements for the safe Transportation of the pecuniary and other Succors destined hither. It would be well that the Money or as much of it as possible were in heavy half Johanneses. Whether this Letter may arrive in Time I know not, but if it should, you will, I hope, be able to effect my Views. If the 15,000,000 Livres mentioned in my Letter of the thirteenth can be obtained, it will be best that it be retained in France provided the 10,000,000 be sent to America; for, in that Case, the Exchange may, I beleive, be put upon such a footing as to answer very valuable Purposes. Of Consequence the Risque will be saved to America, and France will not suffer, as she otherwise might, by the Exportation of so much Coin. To this it may be added, that a Loan will probably be easier obtained if the Days of Payment of the Money by the Subscribers to it be somewhat distant, which will answer very well for Bills of Exchange, tho not quite so well for the Exportation of Money.
